Citation Nr: 1641429	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neurological condition of the right arm. 

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for osteoarthritis of the arms, low back, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1992.  Although he had almost six years of overseas service as noted in his DD form 214, neither the DD 214 nor his service personnel records reflect that had service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA). 

In a December 2015 decision, the Board remanded the issues reflected on the title page to the Agency of Original Jurisdiction (AOJ), noting that issues 1 through 3 were petitions to reopen rather than service connection claims, regardless of the RO's characterization.  38 C.F.R. § 3.156 (a); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As further explained in the detailed Introduction to that decision, issue 1 was rephrased based on the Board's assessment of the procedural and substantive posture of the issue.  The Board noted that the psychiatric claim that was denied in September 2005 by the RO was characterized as entitlement to service connection for an anxiety disorder, not otherwise specified, claimed as a psychiatric condition, and that a current claim was characterized as entitlement to service connection for an acquired psychiatric condition to include anxiety and bipolar disorder due to his service connected disabilities.  Given the added diagnosis of a bipolar disorder, the Board went on to consider whether the current claim was in part or whole separate from that which was previously considered.  

The Board observed that a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim based upon another diagnosis or injury.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  However, the Board cannot reflexively conclude that the appearance of a new diagnosis is always evidence that amounts to a new claim.  The Board noted it must determine whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries.  If a new claim is not based upon a diagnosed disease or injury that is distinct from a previously considered claim, VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The Board observed that the September 2005 rating decision considered the claim on both a direct and secondary basis, and that the additional evidence consisted of VA treatment records that continue to show ongoing treatment, but include diagnoses of bipolar disorder and rule out bipolar disorder on several occasions between 2008 and 2010, usually by history.  It also noted that the Veteran was afforded a new VA examination with an unfavorable opinion, at which time a bipolar disorder was noted in the records but not found on examination.  Given that the original rating decision considered the Veteran's broad-based claim for service connection for a psychiatric condition as well as an anxiety disorder, and given that the current rating decision considered theories of entitlement that included direct service connection and secondary service connection just as the original, the Board found that the current claim is essentially the same as was originally denied in a September 2011 rating decision, and new and material evidence is required in order for the claim to be reopened.  

The case has been returned to the Board following AOJ actions pursuant to the Remand.  As sufficient efforts were made to obtain the noted Social Security Administration (SSA) disability benefits decision and supporting medical records, the requested medical opinion was obtained, and the claims were readjudicated in the February 2016 supplemental statement of the case (SSOC), the Board finds the directives have been substantially complied with, and the matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied service connection for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder, finding that the condition first manifested many years after service, was not incurred in or aggravated by service and had no relationship to service-connected disabilities.  While the Veteran timely disagreed with this decision, and a statement of the case (SOC) was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  

2.  Evidence received since the September 2005 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the anxiety disorder, claimed as a psychiatric condition and bipolar disorder, claim.

3.  In a September 2005 rating decision, the RO denied service connection for disability of the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger, finding that the present condition first manifested many years after service, was not incurred in or aggravated by service and had no relationship to service-connected disabilities.  While the Veteran timely disagreed with this decision, and an SOC was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  

4.  Evidence received since the September 2005 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the disability of the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger, claim.

5.  In a September 2005 rating decision, the RO denied service connection for a neurological condition of the right arm, finding a current disability of this nature was not present.  While the Veteran timely disagreed with this decision, and an SOC was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  

6.  Evidence received since the September 2005 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the neurological condition of the right arm claim.

7.  Fibromyalgia was not manifest in service and is not shown to be casually or etiologically related to a disease, injury, or event in active duty service.

8.  Osteoarthritis of the arms, low back, and feet was not manifest in-service or within the first post-service year, and is not shown to be casually or etiologically related to a disease, injury, or event in active duty service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2005 rating decision is not new and material with respect to the service-connection claim for anxiety disorder, claimed as a psychiatric condition and bipolar disorder, and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the September 2005 rating decision is not new and material with respect to the service-connection claim for disability of the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger, and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the September 2005 rating decision is not new and material with respect to the service-connection claim neurological condition of the right arm, and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  Osteoarthritis of the arms, low back, and feet was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

A.  Duty to Notify

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in April 2008.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

Relevant to issues 1 through 3, a June 2012 letter, albeit for another issue not on appeal, also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for reopening and granting service connection for his claims as appropriate.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

B.  Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  Until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2015).  As to the Veteran's request to reopen claims 1-3, the record contains sufficient evidence to make a decision on the claim.  VA examination was obtained with regard to the psychiatric claim to reopen in January 2010 and July 2015 with addendum in February 2016.  Collectively, these are adequate to decide the claim.  (Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).)  

Examination was not conducted for the claims of service connection for fibromyalgia or osteoarthritis of the arms, low back, and feet; VA's duty to provide medical examinations was not triggered.  The Veteran has stated, as can be reasonably inferred from his minimal statements, that these conditions began in service and have continued since.  However, these statements are in direct conflict with the medical evidence of record.  The Veteran's service treatment records are silent for any complaints of fibromyalgia or osteoarthritis of the arms, low back, and feet.  The Veteran's January 1992 medical evaluation board (MEB)/separation examination is silent for any mention of fibromyalgia or osteoarthritis of the arms, low back, and feet or symptoms associated therewith.  Clinical evaluation of the feet and spine are normal, and the only upper extremity notation is surgical repair of the right elbow and left hand, conditions for which service connection is in effect.  Thus, there is no objective medical evidence of these conditions during service, which weighs heavily against a finding of an in-service event, injury or disease.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Veteran himself reported no history of fibromyalgia or osteoarthritis of the arms, low back, and feet on the corresponding report of medical history, which is inconsistent with his statements indicating his conditions began in service.  While the Veteran had one episode of back and neck pain in 1990 after falling backwards onto a mattress, the examiner's remarks noted upper trapezius strain and there was no additional treatment.  These inconsistencies undermine the credibility of the Veteran's statements concerning these conditions in service, and therefore render them of no probative value.  Thus, the Board finds that there is no competent and credible evidence of record showing an in-service event, injury, or disease.  As such, VA had no duty to provide a VA examination as to these claims.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in a March 2016 response to the SSOC, the Veteran submitted a signed waiver indicating he had no additional evidence to submit with regard to these claims, waived the right to remand if he submitted any additional evidence at a later time, and requested that the Board proceed with adjudication of these appeals.  

II.  Petitions to Reopen

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder, trigger finger, thumb, and little finger of the left hand and neurological condition of the right arm. 

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Anxiety disorder, claimed as a psychiatric condition and bipolar disorder

Service connection for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder was originally denied in a September 2005 rating decision.  The basis for the denial was that the psychiatric conditions present first manifested many years after service, were not incurred in or aggravated by service and had no relationship to service-connected disabilities.  

While the Veteran timely disagreed with this decision, and a statement of the case was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  As such, the September 2005 decision became final. 

At the time of the September 2005 rating decision, the evidence of record included: (1) service treatment records showing no treatment for anxiety disorder or a psychiatric condition, or symptoms associated with such a condition, but showing that the Veteran reported yes to having or ever having had depression or nervous trouble, with negative psychiatric clinical examination at separation in 1992; (2) VA treatment records from 2000 to 2005 showing treatment for anxiety beginning in 2003; (3) the Veteran's statements indicating that his current anxiety began in service, and (4) a report of VA examination dated in July 2004 with the examiner's diagnosis of anxiety disorder not otherwise specified along with the opinion that the condition is not due to service-connected conditions.  

The Veteran filed his request to reopen in April 2008. 

Evidence received since the September 2005 rating decision includes: (1) updated VA treatment records dated since September 2005 showing ongoing treatment for an anxiety disorder, with diagnosis of bipolar disorder and rule out bipolar disorder on several occasions between 2008 and 2010, usually by history, but not including any discussion of any possible link between his psychiatric disease and his military service; (2) VA examinations in November 2010, July 2015 and addendum in February 2016 all containing negative opinions as to etiology; (3) SSA disability decision and supporting records showing disability status as of October 2003 due to the back and anxiety disorder, and (4) the Veteran's continued contentions that a current psychiatric disorder, including anxiety and bipolar disorder, is due to service or service-connected disability.  His continued contentions included a February 2010 statement construed as a new claim for service connection for anxiety disorder (which was the basis of the September 2011 rating decision discussed in the Introduction of this decision).  

For evidence to be new and material for the this claim, it would have to tend to show that the Veteran's current anxiety disorder, claimed as a psychiatric condition and bipolar disorder, was incurred in service, is proximately due to service-connected disability, or is otherwise related to his military service.  See C.F.R. §§ 3.303, 3.310.

On review, the Board finds that the evidence received since September 2005, with respect to his anxiety disorder, claimed as a psychiatric condition and bipolar disorder, is new but not material to the claim.  

Certainly the negative medical opinions relate to the reasons the claim was originally denied; i.e., there is no connection shown between the current psychiatric condition and service or service-connected disability.  In this regard, the November 2010 examination report reflects the examiner's opinion that the Veteran's anxiety disorder is not caused by or a result of, or otherwise is secondary to his service connected conditions.  The rationale provided was that the current disorder, anxiety, started in 2003 and was aggravated in 2004 due to occupational problems.  The July 2015 examination report reflects the examiner's opinion that his psychiatric disorder, anxiety, was not related to service-connected disabilities.  The examiner noted that the anxiety may be related to related to alcohol abuse and use but is not related to or proximately the result of service-connected conditions.  He stated that the Veteran reported a history of DUI violations in 1988 in service and in 1993 after service.  The examiner observed the alcohol use disorder was a non-compensable mental disorder and willful misconduct.  The February 2016 addendum clarifies the same examiner's opinion that there were no behavioral or mental health referral, treatment or diagnosis in service, and that psychiatric treatment began in 2003.  The examiner also noted that the symptoms of diagnosed alcohol induced mood disorder with depressive features and continued alcohol abuse overshadow any symptoms of other mental disorder, and it would be speculative and to attempt to ascribe these symptoms to any other mental disorder and to state that his diagnosed mental disorders were aggravated by his service-connected disabilities.  These opinions, taken collectively, reflect that the current anxiety disorder is not etiologically related to service or proximately due to a service-connected disability.

The treatment record and SSA record includes mostly duplicate records and treatment for recent anxiety symptoms; it does not show or imply any relationship between those symptoms and active service or service-connected disability.  The Board has also considered the Veteran's lay statements that his anxiety is related to his service or service-connected disabilities, but these statements were merely cumulative of his statements of record at the time of the September 2005 rating decision.  The treatment records received since September 2005 merely show the treatment for and the current severity of his anxiety disorder, claimed as psychiatric condition and bipolar disorder, and there are no notations in any way linking such a current disability to during service or service-connected disability.  Essentially, the Veteran's arguments and contentions are the same as those of record at the time of the September 2005 rating decision. 

The Board has considered the claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since September 2005 does not pertain to any element of service connection that was previously missing.  Rather, the evidence does not favorably impact on an element of the claim that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the claim. 

In this case, the evidence of record is simply not considered material to the instant claim.  Although the additional treatment records, VA examinations, SSA records, and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder.  Accordingly, the additional evidence received since September 2005 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger

Service connection for this disability was originally denied in a September 2005 rating decision.  The basis for the denial was that the present condition first manifested many years after service, was not incurred in or aggravated by service and had no relationship to service-connected disabilities.  

While the Veteran timely disagreed with this decision, and a statement of the case was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  As such, the September 2005 decision became final. 

At the time of the September 2005 rating decision, the evidence of record included: (1) service treatment records showing no treatment for or findings of the trigger finger, thumb, and little finger of the left hand or symptoms associated with such a condition; (2) VA treatment records from 2000 to 2005 showing complaints related to multiple fingers; (3) the Veteran's statements indicating that his current the trigger finger, thumb, and little finger of the left hand is due to his residuals of a fracture of the proximal phalanx of the left ring finger, and (4) a report of VA examination dated in August 2004 with the examiner's diagnosis of trigger finger, thumb, and little finger of the left hand along with the opinion that the condition is not due to service or service-connected conditions.  

The Veteran filed his request to reopen in April 2008. 

Evidence received since the September 2005 rating decision includes: (1) updated VA treatment records dated since September 2005 showing some ongoing complaints related to the fingers, but not including any discussion of any possible link between the trigger finger, thumb, and little finger of the left hand and his military service or service-connected disability; (2) VA examination in May 2008 of the fingers and thumb with no opinion as to etiology of the trigger finger, thumb, and little finger of the left hand; (3) SSA disability decision and supporting records showing disability status as of October 2003 due to the back and anxiety disorder with no information as to the etiology of the trigger finger condition, and (4) the Veteran's continued contentions that his current trigger finger, thumb, and little finger of the left hand, is due to service or service-connected disability.  

For evidence to be new and material for the this claim, it would have to tend to show that the Veteran's current trigger finger, thumb, and little finger of the left hand, was incurred in service, is proximately due to service-connected disability, with specific regard to residuals of a fracture of the proximal phalanx of the left ring finger, or is otherwise related to his military service. 

On review of the evidence above, the Board finds that the evidence received since September 2005, with respect to his claimed an trigger finger, thumb, and little finger of the left hand, including as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger, is new but not material to the claim.  

The Veteran has not presented medical opinion evidence relating the current condition to service or service-connected disability.  None of the medical evidence suggests that the trigger finger, thumb, and little finger of the left hand is secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger or to service.  

The treatment record includes mostly duplicate records and complaints of recent symptoms and does not show or imply any relationship between those symptoms and active service or service-connected disability.  The Board has also considered the Veteran's lay statements, though they are minimal, that his trigger finger, thumb, and little finger of the left hand is due to residuals of a fracture of the proximal phalanx of the left ring finger or service.  These statements were merely cumulative of his statements of record at the time of the September 2005 rating decision.  The treatment records received since September 2005 contain no notations in any way linking such a current disability to during service or service-connected disability.  Essentially, the Veteran's arguments and contentions are the same as those of record at the time of the September 2005 rating decision. 

The Board has considered this claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since September 2005 does not pertain to any element of service connection that was previously missing.  Rather, the evidence does not at all impact on an element of the claim that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the claim. 

In this case, the evidence of record is simply not considered material to the instant claim.  Although the additional treatment records, VA examinations, SSA records, and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger.  Accordingly, the additional evidence received since September 2005 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Neurological condition of the right arm

Service connection for this disability was originally denied in a September 2005 rating decision.  The basis for the denial was that there was neither a present condition nor any indication of such a condition in service.  

While the Veteran timely disagreed with this decision, and a statement of the case was issued in September 2007, he did not submit a timely substantive appeal with the denial of this claim.  As such, the September 2005 decision became final. 

At the time of the September 2005 rating decision, the evidence of record included: (1) service treatment records showing no treatment for neurological condition of the right arm or symptoms associated with such a condition; (2) VA treatment records from 2000 to 2005 showing complaints related to neurological condition of the right arm; (3) the Veteran's statements indicating that he had current neurological condition of the right arm due to service; (4) a report of VA examination dated in August 2004 with the examiner's finding of no diagnosis for a neurological condition of the right arm, and (5) a report of VA examination dated in July 2004 with a neurological finding of normal reflexes coordination and sensory.  

The Veteran filed his request to reopen in April 2008. 

Evidence received since the September 2005 rating decision includes: (1) updated VA treatment records dated since September 2005 showing no treatment or diagnosis for a neurological condition of the right arm; (2) SSA disability decision and supporting records showing disability status as of October 2003 due to the back and anxiety disorder showing no finding of a current neurological condition of the right arm, and (3) the Veteran's continued contentions that he has a current neurological condition of the right arm due to service.  

For evidence to be new and material for the this claim, it would have to tend to show that the Veteran has a current neurological condition of the right arm that was incurred in or was otherwise related to service. 

On review of the evidence above, the Board finds that the evidence received since September 2005, with respect to his claimed neurological condition of the right arm is new but not material to the claim.  

The Veteran has not presented medical evidence of a current neurological condition of the right arm.  None of the medical evidence even suggests any such current disability.  

The treatment record includes mostly duplicate records and does not show current right arm neurological disability or imply any relationship between any alleged current disability and active service.  The Board has also considered the Veteran's lay statements, which are minimal, that he has such a condition of the right arm, but these statements were merely cumulative of his statements of record at the time of the September 2005 rating decision.  The treatment records received since September 2005 contain no notations or suggestions of current right arm neurological condition.  Essentially, the Veteran's arguments and contentions are the same as those of record at the time of the September 2005 rating decision. 

The Board has considered this claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since September 2005 does not pertain to any element of service connection that was previously missing.  Rather, the evidence does not at all impact on an element of the claim that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the claim. 

In this case, the evidence of record is simply not considered material to the instant claim.  To the extent that the additional treatment records, SSA records, and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for a neurological condition of the right arm.  Accordingly, the additional evidence received since September 2005 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Service connection claims

A.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not potentially applicable as the Veteran does not contend that either his fibromyalgia or osteoarthritis of the arms, low back, and feet are the result of combat service. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson, 230 F.3d at 1333.

The Veteran claims that he has his fibromyalgia and osteoarthritis of the arms, low back, and feet that were incurred in service.  

B.  Fibromyalgia and osteoarthritis of the arms, low back, and feet

The Veteran's service treatment records, including a December 1978 enlistment examination and a January 1992 examination for medical evaluation board (MEB) prior to separation, are negative for complaints or findings of fibromyalgia or osteoarthritis of the arms, low back, and feet.  During his 1992 examination, he reported only bone and joint problems related to the right elbow and left ring finger, for which service connection is in effect.  There was no reported recurrent back pain, foot trouble, leg cramps or arthritis.  The clinical examination showed no abnormality of the spine or other musculoskeletal, feet, or lower extremities, but noted the right elbow and left ring finger injuries.  

VA treatment records dated from reflect fibromyalgia findings dating from December 2007 and osteoarthritis of the arms, low back, and feet findings dating from November 2007.  

SSA records contain a 2011 decision showing that the Veteran is considered disabled for SSA purposes effective in October 2003 due to back disorder (discogenic and degenerative) and anxiety disorders.  However, these reference back spondylosis dating from November 2007, and discuss other disabilities as to the period prior to that time.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's fibromyalgia or osteoarthritis of the arms, low back, and feet was incurred in or is otherwise related to service.

Initially, the Board points out that no chronic low back, arms or feet disability was noted in service and there is no credible evidence of degenerative arthritis of these areas within one year of service separation.  Although there was isolated treatment in service in 1990 for back pain, the 1992 MEB/separation examination was negative and the Veteran affirmatively denied recurrent back pain, foot pain or relevant arm pain.  There was no treatment for fibromyalgia or osteoarthritis of the arms, low back, and feet or even mention of these conditions until approximately 2007, many years following service.  Thus, service connection based on 38 C.F.R. §§ 3.303 (b), 3.307 and 3.309 is not warranted.  

Moreover, the Board finds the gap of 10 years between separation from service and the first treatment or finding post service to weigh against the claim on a direct basis.  While passage of time alone is not wholly dispositive, it is a factor that may be weighed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Therefore, service connection pursuant to 38 C.F.R. § 3.303 (d) is not warranted.  

In making this decision, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  His assertions constitute the only favorable evidence.  However, his opinion as to the issue of etiology of the current fibromyalgia and osteoarthritis of the arms, low back, and feet is of insufficient probative weight to place the evidence in equipoise given the lack of treatment or documentation of symptoms, and in fact the negative admissions made on the MEB examination in service, and the lack of evidence of these conditions for many years following service.  

Although the Veteran has established current disability, the preponderance of the evidence is against a finding that the Veteran's fibromyalgia or osteoarthritis of the arms, low back, and feet is causally related to his service.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claims are denied.



ORDER

New and material evidence not having been received, the service connection claim for an anxiety disorder, claimed as a psychiatric condition and bipolar disorder, is not reopened.

New and material evidence not having been received, the service connection claim for a disability of the trigger finger, thumb, and little finger of the left hand as secondary to the service connected disability of residuals of a fracture of the proximal phalanx of the left ring finger is not reopened.

New and material evidence not having been received, the service connection claim for a neurological condition of the right arm is not reopened.

Service connection for fibromyalgia is denied.

Service connection for osteoarthritis of the arms, low back, and feet is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


